IN THE SUPREME COURT OF TEXAS
                                        ══════════
                                          No. 16-0328
                                        ══════════

                             AMANDA BRADSHAW, PETITIONER,

                                                 v.


                       BARNEY SAMUEL BRADSHAW, RESPONDENT

            ══════════════════════════════════════════
                         ON PETITION FOR REVIEW FROM THE
                  COURT OF APPEALS FOR THE SIXTH DISTRICT OF TEXAS
            ══════════════════════════════════════════


       JUSTICE LEHRMANN, dissenting.


       While I join JUSTICE BOYD’S dissenting opinion in full, I write separately to reiterate that

our precedent does not impose any specific limits on the size or percentage of a community

property award. Perhaps trial courts and family-law practitioners will find this reminder helpful

in the absence of a binding majority opinion in this case.

       We warned, in Young v. Young, that a community property division should not punish a

spouse for his or her fault in a divorce. 609 S.W.2d 758, 762 (Tex. 1980). But that does not

foreclose the possibility that a highly unequal division can be “just and right.” Rather, Young

simply forecloses the trial court from considering retribution or punition in determining what is

just and right. Our law recognizes numerous other, valid factors that might, in extraordinary cases
such as this one, support an award of eighty percent or more to a single spouse.1 Such disparity

does not de facto or presumptively constitute punishment, though it may fairly raise suspicions; it

is permissible to the extent supported by valid legal considerations.                     As the concurrence

recognizes, a division like the one in this case is a rarity, ante at ___, and I believe correctly so.2

        However, the occasional affirmance of more unequal divisions than the one at issue here

does not allow the inference that the trial court erred by failing to award Amanda more than eighty

percent of the house. The Family Code entrusts the trial court with broad discretion in dividing

marital property, and I cannot say the trial court’s eighty-percent award was an abuse of discretion.



                                                                  ________________________________
                                                                  Debra H. Lehrmann
                                                                  Justice


OPINION DELIVERED: June 29, 2018




        1
          Those factors include, among others, the parties’ income, earning capacity, and financial needs. Murff v.
Murff, 615 S.W.2d 696, 698 (Tex. 1981).
        2
          The concurrence musters two cases in which a court of appeals affirmed an award of more than eighty
percent to one spouse. Ante at ___ (first citing Ohendalski v. Ohendalski, 203 S.W.3d 910, 912 (Tex. App.—
Beaumont 2006, no pet.); then citing Wright v. Wright, 65 S.W.3d 715, 716 (Tex. App.—Eastland 2001, no pet.)).

                                                        2